United States Court of Appeals
      for the Federal Circuit
               ______________________

            FORD MOTOR COMPANY,
               Plaintiff-Appellant

                         v.

                 UNITED STATES,
                 Defendant-Appellee
               ______________________

                     2017-2360
               ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00458-CFL, Judge Charles F.
Lettow.
               ______________________

             Decided: November 9, 2018
              ______________________

    JESSICA LYNN ELLSWORTH, Hogan Lovells US LLP,
Washington, DC, argued for plaintiff-appellant. Also
represented by EUGENE ALEXIS SOKOLOFF, KATHERINE
BOOTH WELLINGTON; ROBERT E. KOLEK, Schiff Hardin
LLP, Chicago, IL.

    RICHARD CALDARONE, Tax Division, United States
Department of Justice, Washington, DC, argued for
defendant-appellee.   Also represented by DAVID A.
HUBBERT, FRANCESCA UGOLINI.
                ______________________
2                         FORD MOTOR CO.   v. UNITED STATES



    Before MOORE, WALLACH, and HUGHES, Circuit Judges.
HUGHES, Circuit Judge.
    Ford Motor Co. sued the United States in the Court of
Federal Claims to recover interest payments that it
alleges the government owes on Ford’s past tax overpay-
ments. Ford can only recover this interest if it and its
Foreign Sales Corporation subsidiary were the “same
taxpayer” under 26 U.S.C. § 6621(d) when Ford made its
overpayment and the subsidiary made equal tax under-
payments. The Court of Federal Claims granted sum-
mary judgment for the government after concluding that
Ford and its subsidiary were not the same taxpayer. For
the reasons below, we affirm.
                            I
    This case concerns the interplay between two statuto-
ry tax schemes, the “interest netting” provision of
26 U.S.C. (I.R.C.) § 6621(d) and the Foreign Sales Corpo-
ration statute that incentivized U.S. company exports
between 1984 and 2000. We begin with a brief explana-
tion of the purposes and structures of these schemes.
                            A
    In general, a taxpayer who fails to fully pay taxes it
owes to the government before the last date prescribed for
payment will owe the government interest based on the
duration and amount of the underpayment.            I.R.C.
§ 6601(a). Relatedly, taxpayers who overpay their taxes
are often entitled to receive interest payments from the
government based on the duration and amount of their
overpayment. Id. at § 6611. In both cases, the interest
rates used to calculate the amount of interest owed are
set by I.R.C. § 6621(a)–(c).
    Since 1986, most corporate taxpayers have faced dif-
ferent interest rates for overpayments and underpay-
ments. Interest accrues at a higher rate on corporate
FORD MOTOR CO.   v. UNITED STATES                         3



taxpayers’ underpayments than on their overpayments.
Id. This rate discrepancy meant that a corporate taxpay-
er with equal underpayments and overpayments could be
liable to the Internal Revenue Service for owed interest,
even though, overall, it had paid the IRS the full amount
of tax owed. Because the taxpayer’s underpayment would
accrue more interest than its overpayment during the
same period, the taxpayer would be liable to the IRS for
the difference in interest that accrued on the two equal
sums.
    In 1996, Congress addressed this scenario by enacting
I.R.C. § 6621(d) as part of the Internal Revenue Service
Restructuring and Reform Act of 1998, Pub. L. No. 105-
206, § 3301(a), 112 Stat. 741. Section 6621(d) provides:
   To the extent that, for any period, interest is pay-
   able under subchapter A and allowable under
   subchapter B on equivalent underpayments and
   overpayments by the same taxpayer of tax im-
   posed by this title, the net rate of interest under
   this section on such amounts shall be zero for
   such period.
    Put simply, this “interest netting” provision cancels
out any interest accrual on overlapping underpayments
and overpayments. By either decreasing the interest rate
for an underpayment or increasing the interest rate for an
overpayment, the IRS “nets” the two rates to ensure that
the taxpayer’s interest liability is zero. But this interest
netting option is available only if the overlapping under-
payments and overpayments were made by the same
taxpayer. § 6621(d).
                             B
    Congress has long provided tax incentives to U.S.
companies to encourage export sales. At times, these
incentive schemes have been in tension with the United
States’ obligations under international treaties. For
4                          FORD MOTOR CO.   v. UNITED STATES



instance, the General Agreement on Tariffs and Trade
(GATT) restricts the ability of signatory countries to
directly subsidize exports. GATT art. 16, Oct. 30, 1947,
61 Stat. A-11, 55 U.N.T.S. 194. To avoid or end disputes
over the compatibility of U.S. tax laws with this GATT
export-subsidy restriction, Congress has amended its
export tax incentive schemes several times.
    In 1971, Congress provided special tax treatment for
exports that U.S. firms sold through “domestic interna-
tional sales corporation[s]” (DISCs). Boeing Co. v. United
States, 537 U.S. 437, 440 (2003). These DISCs were a
special type of subsidiary corporation. See id. at 440 n.2.
Although not themselves taxpayers, a DISC could retain a
portion of its export income and thereby defer some of its
parent corporation’s tax liability. Id. at 440–41. But
parent corporations could not automatically assign their
export profits to their DISCs. Id. at 441. The parent first
had to sell its product to the DISC, which the DISC then
resold to a foreign customer. Id. The profits from the
export resale could then be allocated between the DISC
and the parent using one of the methods authorized by
the DISC statute. Id.
    Soon after their creation, DISCs became the subject of
a dispute between the U.S. and other GATT signatories
over whether DISC tax benefits impermissibly subsidized
parent corporation exports. Id. at 442. This prompted
Congress to replace the DISC statute with a new tax
incentive scheme. As part of the Deficit Reduction Act of
1984, Pub. L. No. 98-369, 98 Stat. 494 (the FSC statute),
Congress enabled U.S. companies to create special pur-
pose vehicles called Foreign Sales Corporations (FSCs).
§§ 801–05, 98 Stat. at 985. Unlike DISCs, FSCs were
foreign corporations whose income was taxable. Boeing,
537 U.S. at 442. A portion of their income, however, was
tax exempt, which made it valuable for parent corpora-
tions to channel export income through FSC subsidiaries.
Id.
FORD MOTOR CO.   v. UNITED STATES                         5



     Congress intended the FSC statute to create “a terri-
torial-type system of taxation for U.S. exports designed to
comply with GATT.” S. Comm. on Fin., 98th Cong.,
Deficit Reduction Act of 1984, at 635 (Comm. Print 1984).
Under GATT rules, signatory countries “need not tax
income from economic processes occurring outside [their]
territor[ies].” Id. Accordingly, Congress designed FSCs to
have sufficient “foreign presence” and “economic sub-
stance” to comply with GATT rules. Id. at 636. To that
end, the FSC statute set forth numerous prerequisites for
FSC treatment. See I.R.C. § 924(b) (1998). An FSC must
have been organized under the laws of a foreign country,
maintained a foreign office with a set of permanent books
of account, had a board of directors with at least one
director who was not a U.S. resident, held all shareholder
and board of directors meetings outside the U.S., main-
tained its principal bank account in a foreign country, and
paid all dividends and salaries from foreign bank ac-
counts. Id. § 924(b)–(d) (1998). The FSC also had to
“participate[] outside the United States in the solicitation
(other than advertising), the negotiation, or the making
of” contracts, and show that it incurred at least 50% of the
total direct costs attributable to the foreign transactions.
Id. § 924(d)(1).
    Congress and the IRS provided many ways for parent
corporations to remain involved in their FSCs’ operations.
The FSC could satisfy the statutory prerequisites through
“any other person acting under a contract with the FSC,”
including the FSC’s parent. 26 C.F.R. § 1.924(d)-1(a).
Although an FSC needed to pay the parent for this work,
the payment could take the form of a reduction in the
commission that the parent had agreed to pay the FSC.
26 C.F.R. § 1.925(a)-1T(b)(2)(ii). The parent could even
operate the FSC’s foreign office and prepare its book of
accounts. See 26 C.F.R. §§ 1.922-1(i), 1.924(d)-1(d)(2)(i).
    The FSC program lasted until 2000, when Congress
repealed it after the World Trade Organization deter-
6                         FORD MOTOR CO.   v. UNITED STATES



mined that the statute provided an impermissible subsi-
dy. See FSC Repeal and Extraterritorial Income Exclu-
sion Act of 2000, Pub. L. 106-519, § 2, 114 Stat. 2423,
2423; WTO Appellate Body Report, United States—Tax
Treatment for “Foreign Sales Corporations,” ¶ 59, WTO
Doc. WT/DS108/AB/R (adopted Mar. 20, 2000).
                            II
     In 1984, Ford Motor Co. formed Ford Export Services
B.V. (Export) as its wholly-owned subsidiary. Export then
entered into an agreement with Ford to act as an FSC
with respect to export transactions entered into by Ford
companies. J.A. 187.       Under the contract, Export as-
sumed responsibility for export-related activities such as
making contracts for the sale of Ford’s exports, advertis-
ing for Ford, processing orders, arranging deliveries, and
assuming credit risks associated with the sales. In ex-
change, Ford paid Export a commission for each sale.
Both Ford and the government agree that Export satisfied
all statutory prerequisites for FSC treatment.
    As permitted by the FSC statute and related Treasury
regulations, Ford exercised near complete control over
Export’s operations. Export had no employees. Instead,
its day-to-day operations were administered by ABN
AMRO Trust Company (Nederland) B.V., a Dutch trust
company hired by Ford that operated Export in accord-
ance with Ford’s instructions. Export’s board of directors
consisted of Ford employees and ABN AMRO employees.
Ford and Export also entered into an agreement in which
Ford agreed to perform all export activities on Export’s
behalf. In exchange, Export agreed to pay Ford the
minimum amount for these services required by the FSC
statute. In sum, Export never performed any activity that
Ford did not direct.
   Ford’s control over Export extended to Export’s ac-
counting and tax filings. Ford funded Export’s foreign
bank account as needed to cover administrative expenses.
FORD MOTOR CO.   v. UNITED STATES                        7



When Ford made sales on Export’s behalf, the purchaser
paid Ford directly, after which Ford credited any owed
commission in Export’s accounting records. Ford even
prepared Export’s tax returns and paid all of Export’s tax
liabilities to the IRS on Export’s behalf.
    Between 1990 and 1998, Ford and Export filed sepa-
rate tax returns using separate tax identification num-
bers. In 1992, Ford made an overpayment to the IRS of
about $336 million. That overpayment accrued interest
until the IRS refunded it in 2008. Export, in contrast,
underpaid its taxes for 1990–93 and 1995–98. Those
underpayments accrued interest until Ford repaid them
on Export’s behalf between 1999 and 2005. For the years
in which these overpayments and underpayments over-
lapped, the IRS did not apply interest netting under
§ 6621(d).
     In 2008, Ford filed a claim for refund and request for
abatement with the IRS based, in part, on an argument
that Ford and Export had been the same taxpayer be-
tween 1992 and 1998. If true, the IRS should have in-
creased the interest rate by which it credited Ford for its
1992 overpayment, such that the interest rate equaled the
rate applied to an equivalent amount of Export’s under-
payments. The IRS, however, disallowed Ford’s claim,
reasoning that the two corporations failed to satisfy
§ 6621(d)’s “same taxpayer” requirement. Ford sued in
the U.S. Court of Federal Claims seeking to recover its
claimed refund. The trial court granted the government’s
motion for summary judgment that Ford and Export were
different taxpayers and, therefore, could not benefit from
§ 6621(d)’s interest netting provision. Ford now appeals.
We have jurisdiction under 28 U.S.C. § 1295(a)(3).
                             III
    The only issue on appeal is whether Ford and Export
were the “same taxpayer” for the purpose of § 6621(d)’s
interest netting provision at the time of their overpay-
8                          FORD MOTOR CO.   v. UNITED STATES



ments and underpayments. The Court of Federal Claims
correctly determined that they were not.
    We interpreted § 6621(d)’s “same taxpayer” provision
in Wells Fargo & Co. v. United States, 827 F.3d 1026 (Fed.
Cir. 2016). There, we noted that the meaning of “same
taxpayer” cannot be found in the statute’s text or other
parts of the Internal Revenue Code. Id. at 1035. Nor
does the statute’s legislative history offer a clear indica-
tion of its scope. Id. at 1036. At most, the legislative
history reveals that § 6621(d) is a remedial statute de-
signed to expand the IRS’s authority to implement inter-
est netting. Id. at 1038. But Congress “did not choose the
term [‘same taxpayer’] in a legal vacuum.” Id. Instead,
Congress legislated against a background of legal princi-
ples that shed light on which persons or entities qualify as
a “same taxpayer” for § 6621(d) interest netting purposes.
Id. Thus, to determine whether two taxpayers are the
“same” under § 6621(d), we must consider whether back-
ground legal principles support treating them as such.
See id. (treating “a background of merger law” as provid-
ing important context to determine the time at which
merged entities become the “same taxpayer” under
§ 6621(d)). 1
    In most cases, it will be clear whether background
legal principles support treating two corporate entities as
the same taxpayer. To take the easiest case, there is no
dispute that two separate, unrelated corporations are


    1   The government urges us to interpret “same tax-
payer” to mean taxpayers that do not differ in “relevant
essentials.” Resp. Br. 21. But this interpretation adds
nothing to the framework set forth in Wells Fargo. To
determine which taxpayer characteristics are “relevant,”
we must consider background legal principles. To the
extent the government’s “relevant essentials” test differs
from Wells Fargo’s framework, we decline to adopt it.
FORD MOTOR CO.   v. UNITED STATES                         9



different taxpayers. Id. at 1034–35. The background
legal principles that inform § 6621(d) determinations
include the Internal Revenue Code and its historical
application. Id. at 1040 (relying on “[f]ederal tax law and
the IRS’s treatment of the predecessor statutes to
§ 6621(d)” as relevant for interpreting § 6621(d)). The
Supreme Court has long recognized that tax laws treat a
corporation whose “purpose is the equivalent of business
activity” as “a separate taxable entity.” See Moline Props.
v. Comm’r, 319 U.S. 436, 438 (1943). Because tax laws
usually treat formally separate corporations as distinct
taxable entities that must file their own returns, they will
normally be different taxpayers under § 6621(d) as well.
    Another longstanding legal principle treats parent
corporations and their subsidiaries as separate taxable
entities. Based on Moline Properties’ holding that corpo-
rations with legitimate business purposes are separately
taxable, we recognized that “a parent corporation and its
subsidiary corporation [should] be accorded treatment as
separate taxable entities.” Ocean Drilling & Expl. Co. v.
United States, 988 F.2d 1135, 1144 (Fed. Cir. 1993). This
separate taxability does not depend on the degree of a
subsidiary’s independence from its parent. “Complete
ownership of the corporation, and the control primarily
dependent upon such ownership . . . are no longer of
significance in determining taxability.” Nat’l Carbide
Corp. v. Comm’r, 336 U.S. 422, 429 (1949) (citing Moline
Props., 287 U.S. at 415).
    The general principle from Moline Properties resolves
this case. As the trial court recognized, Export engaged in
substantial business activity. It contracted with Ford to
manage Ford’s export operations, which included negoti-
ating contracts, assuming credit risk, and receiving
commissions. Export also maintained an office, account-
ing records, and a bank account. This business activity
renders the corporation a separate taxable entity absent
an exception to Moline Properties’ general rule. See 319
10                         FORD MOTOR CO.   v. UNITED STATES



U.S. at 438–39. It makes no difference that Ford directed
these activities because ownership and control “are no
longer of significance in determining taxability,” Nat’l
Carbide, 336 U.S. at 429.
    To be sure, the formal separateness of two entities
will not always render the entities different taxpayers
under § 6621(d). In Wells Fargo, we addressed the effect
of a merger on whether two entities should be treated as
the same taxpayer. See 827 F.3d at 1028–32. In one
situation we considered, two companies merged after one
company made an overpayment and the other made an
underpayment. Id. at 1034. We held that, although the
two companies became the same taxpayer following their
merger, they were different taxpayers at the time of the
overpayments and underpayments.           Id. at 1034–35.
Because “the payments were made by two separate corpo-
rations,” they did not meet § 6621(d)’s “same taxpayer”
requirement. Id. We reached a different conclusion for a
situation in which a company made an overpayment, then
merged with and was absorbed by a different company,
after which the surviving company made an underpay-
ment. Id. at 1039. In this second scenario, the acquired
company and the surviving company were separate enti-
ties at the time of the acquired company’s overpayment.
Yet we held that they should be treated as the same
taxpayer for § 6621(d) interest netting purposes. Id. We
reasoned that merger law principles treated acquired
companies as “absorbed” and surviving companies as
“stepping into the shoes” of the acquired company. Id. at
1038–39. The merger effects “a continuation of the identi-
ty of the acquired corporation in the successor corpora-
tion.” Id. at 1039. Thus, even though the acquired and
surviving companies were formally distinct corporate
entities, the unique legal effects of a merger rendered the
pre-merger acquired company and the post-merger surviv-
ing company the same taxpayer. Id.
FORD MOTOR CO.   v. UNITED STATES                       11



    Ford argues that the FSC statute provides a back-
ground legal principle that displaces Moline Properties’
general rule that parent and subsidiary corporations are
different taxpayers. See 319 U.S. at 438–39. In its view,
the statutory prerequisites for FSC treatment consisted
entirely of formalistic requirements devoid of economic
substance. Parent corporations could carry out all of an
FSC’s foreign business activity and FSCs could immedi-
ately transfer any income to their parents as dividends.
Thus, Ford reasons, an FSC’s underpayments or over-
payments should be attributable to the parent because
Congress did not intend for FSCs to operate independent-
ly.
    Ford’s argument fails for two reasons. First, it mis-
understands what types of background legal principles
support treating two entities as the same taxpayer under
Wells Fargo’s test. In Wells Fargo, we based our holding
that an absorbed company and a surviving company
should be treated as the same taxpayer on merger law
principles that directly addressed corporate identity. See
827 F.3d at 1039. Those principles dictated that a merger
effects “a continuation of the identity of the acquired
corporation in the successor corporation.” Id. In contrast,
the FSC statute never states that FSCs and their parents
should be treated as sharing an identity. Rather than
point to a statutory provision analogous to the merger law
principles discussed in Wells Fargo, Ford asks us to infer
that Congress intended for FSCs and their parents to be
treated as the same taxpayer from FSC statute provisions
and Treasury regulations that authorized parent corpora-
tions to control their FSCs. But a parent corporation’s
control over its subsidiary does not affect whether the two
entities are separate taxpayers. See Nat’l Carbide, 336
U.S. at 429. For a background legal principle to displace
the general rule that formally separate corporate entities
are separate taxpayers, it must relate to whether two
entities should be viewed as sharing an identity. Thus,
12                         FORD MOTOR CO.   v. UNITED STATES



the FSC statute does not supply a background legal
principle that supports treating an FSC and its parent as
the same taxpayer.
    Second, the FSC statute unambiguously treated FSCs
and their parents as different taxpayers. The FSC statute
set forth numerous prerequisites for FSC treatment
designed to ensure that FSCs possessed enough “economic
substance” to comply with GATT rules. S. Comm. on Fin.,
98th Cong., Deficit Reduction Act of 1984, at 636 (Comm.
Print 1984). It also provided that corporations that met
these requirements and elected FSC treatment would be
taxed differently from other domestic corporations.
Unlike their parent corporations, a portion of an FSC’s
income was tax exempt. Boeing, 537 U.S. at 442. Short of
an explicit statement that FSCs and their parents are
different taxpayers under § 6621(d), it is difficult to
imagine a clearer way for a statute to express that two
entities should be treated as different taxpayers than
taxing them differently. Therefore, the FSC statute’s
purpose and effect confirm that FSCs and their parents
were different taxpayers under § 6621(d).
    Ford also claims that the government’s arguments in
prior cases confirm that FSCs and their parents should be
treated as the same taxpayer under § 6621(d). In Abbott
Laboratories v. United States we held that the govern-
ment did not err by interpreting a Treasury regulation to
prohibit a parent corporation from retroactively altering
the method it used to allocate income between itself and
its FSC if the FSC’s assessment period had expired. 573
F.3d 1327, 1329, 1333–34 (Fed. Cir. 2009). In that case,
the government argued that an “FSC serves no purpose
other than to enable the [parent] to claim tax benefits for
income from export property.” Brief for the Appellee at
40, Abbott Labs., 573 F.3d 1327 (No. 09-5014), 2009 WL
870168. The government also argued that the tax liabili-
ties of an FSC and its parent should be “made contingent
upon one another,” so that one entity could not request a
FORD MOTOR CO.   v. UNITED STATES                        13



redetermination of its tax liability by adjusting the in-
come allocation between the FSC and its parent if the
other entity could not make an adjustment as well. Id.
Ford contends that these statements reflect an under-
standing that Congress designed FSCs to provide tax
incentives, not to form substantively separate entities.
    We see no conflict between the government’s state-
ments in Abbott Laboratories and the government’s
position here. To start, whether an FSC and its parent
should be treated as the “same taxpayer” under § 6621(d)
was not at issue in that case. Moreover, the government’s
statements in Abbott Laboratories do not even implicitly
conflict with its present position. In Abbott Laboratories,
the government recognized that FSCs solely existed to
provide tax benefits to parent corporations. 573 F.3d at
1331. It argued that permitting parent corporations to
retroactively adjust income allocation between themselves
and their FSCs without requiring FSCs to reflect the
same adjustments on their own tax returns would frus-
trate Congress’s intent. Here, the government continues
to acknowledge that FSCs are artificial constructs that
solely exist to secure tax benefits for parent corporations,
but argues that the structure Congress chose to confer
that tax benefit requires treating FSCs and their parents
as different taxpayers under § 6621(d). These positions
are consistent.
    Last, Ford argues that, even if the FSC statute does
not supply a relevant background legal principle under
Wells Fargo’s framework, FSCs fall within an exception to
the general rule that separate corporate entities are
separately taxable. In Moline Properties, the Supreme
Court acknowledged that “[a] particular legislative pur-
pose . . . may call for the disregarding of [a] separate
entity.” 319 U.S. at 439. The Court cited Munson S.S.
Line v. Commissioner, 77 F.2d 849 (2d Cir. 1935), a case
in which the Second Circuit held that a parent corpora-
tion could deduct a foreign trade loss associated with a
14                          FORD MOTOR CO.   v. UNITED STATES



vessel owned by one of its wholly-owned subsidiaries. Id.
at 852. Although the relevant statute only permitted a
ship’s “owner” to claim that deduction, the court reasoned
that the statute’s declared purpose of “encourag[ing] the
development and maintenance of an American merchant
marine” supported construing “owner” broadly to encom-
pass the parent corporation. Id. at 850. Here, Ford
argues that we should similarly interpret § 6621(d)’s
“same taxpayer” language to effectuate the FSC statute’s
purpose of encouraging exports. Because allowing FSCs
and their parents to interest net overlapping underpay-
ments and overpayments would have further encouraged
the use of FSCs, Ford contends that Moline Properties and
Munson support its interpretation of “same taxpayer.”
    We decline to extend Munson to these facts. In Mun-
son, the court interpreted a statute’s use of “owner” ac-
cording to that statute’s stated purpose. 77 F.2d at 850.
Here, in contrast, Ford asks us to interpret “same taxpay-
er” in § 6621(d) to effectuate the purpose of the FSC
statute that Congress enacted over a decade before.
While courts often consider a statute’s purpose when
interpreting its terms, Munson never suggests that tax
statutes must be interpreted to effectuate the purposes of
prior, unrelated statutes.
    Ford insists that courts have a duty, where possible to
interpret statutes in a manner that harmonizes their
objectives. Ford bases this argument on its understand-
ing of the interpretive canon that, “when two statutes are
capable of co-existence, it is the duty of the courts, absent
a clearly expressed congressional intention to the contra-
ry, to regard each as effective.” Morton v. Mancari, 417
U.S. 535, 551 (1974). But this canon only requires courts
to refrain from interpreting statutes as implicitly repeal-
ing other statutes or rendering them inoperative when an
alternative interpretation is reasonable. See id; Cathe-
dral Candle Co. v. U.S. Int’l Trade Comm’n, 400 F.3d
1352, 1365, 1368 (Fed. Cir. 2005). The canon does not
FORD MOTOR CO.   v. UNITED STATES                        15



require that all statutes must be interpreted to further
the purposes of all other statutes. Courts have long
recognized, particularly in the tax domain, that some
statutes may discourage persons from engaging in the
same conduct that other statutes encourage. See Moline
Props., 319 U.S. at 439 (“The choice of the advantages of
incorporation to do business . . . require[s] the acceptance
of the tax disadvantages.”). Here, treating FSCs and
their parents as different taxpayers under § 6621(d) does
not create any tension between § 6621(d) and the FSC
statute. The FSC statute encouraged corporations to
export through FSCs, even if § 6621(d) did not provide an
additional interest netting benefit for that arrangement.
                             IV
    For the foregoing reasons, the Court of Federal
Claims correctly determined that Ford and Export were
not the “same taxpayer” under § 6621(d). Thus, we affirm
the trial court’s grant of the government’s motion for
summary judgment.
                        AFFIRMED
                           COSTS
   No costs.